Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
2.        Claims 1-20 are pending in this application.

                      

Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 12, and 18 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the step of “execute the generated test operations on the identified set of devices including: implementing an adapter to provide a customer application programming interface (API) to parameterize use of one or more custom API scripts” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept, commercial or legal interactions, or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception. 

4.         Claims 1, 12, and 18 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Kalyanasundram et al. (US 2015/0039941) disclose a system for testing two or more applications associated with a computerized process may include a central repository, a user interface and a testing coordinator. The central repository may be used to store at least one test case each including a test data set and two or more sets of test scripts. The user interface may facilitate a selection of one or more test cases for use by the testing coordinator. The testing coordinator may be configured to test the operation of the computerized process by initiating testing of a first application by a first test tool using the test data set and a first set of scripts and initiating testing of the second application by the second test tool using the test data set and the second set of scripts from the selected test case. In some cases, the first test tool is incompatible with the second test tool.  
         2) Brown et al. (US 2012/0266136) disclose a method for modular script design includes receiving, at a modular script designer component, script information from a user, generating a list of suggested modules based on the script information, and receiving, at the modular script designer component, a selection of a next module from 
          3) Adiyapatham et al. (US 2010/0229155) disclose systems and methods for lifecycle management of automated testing in which the method includes processing multiple manual test cases for an application under test, associating a set of reusable test scripts to the manual test cases, where the set of reusable test scripts is selected from a library of reusable test scripts, and executing the set of reusable test scripts for the application under test using an automated testing tool associated with the set of reusable test scripts. 
          Therefore, it is clear from the description of Kalyanasundram’s, Brown’s, and Adiyapatham’s inventions that the combination of prior arts do not considered the possibility of: applying an adapter customization during execution of the generated test operations: and designing scenarios from the scanned automation test scripts, a test step model and the extracted parameters, including utilizing a customized adapter to execute a written script during execution of the designed scenarios, as included in claims 1, 12, and 18. 
5.       Claims (2-11), (13-17), and (19-20) are allowed because they are dependent claims of the allowable independent claims 1, 12, and 18 above, in that order.


                                                            Conclusion
6.        Claims 1-20 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                              January 29, 2022